Por cuanto, el escrito de apelación en este caso copiado a la letra dice: “Escrito de Apelación. — Sr. Secretario de la Corte de Distrito de San Juan, Sección Criminal, y abogados del acusado. ■ — Por la presente les comunico, que apelo para ante la Honorable Corte Suprema de Puerto Rico, de la providencia de esta corte, de fecha 16 de julio de 1934, y por virtud de la cual se concede al acu-sado en este caso, la celebración de un nuevo juicio. — San Juan, Puerto Rico, julio 18, 1934.— (Fdo.) M. Romany, Fiscal del Dis-trito ’ ’;
Por cuanto, el art. 348 del Código de Enjuiciamiento Criminal que fija los casos en que el Pueblo de Puerto Rico puede apelar’ en asuntos criminales para ante esta Corte Suprema comienza diciendo: *1021“An appeal may be taken by The People” y el 352 expresa: “An appeal taken by ‘The People’ ” y esta Corte Suprema en el caso de Gotay, Ex parte, y El Pueblo, 37 D. P. R. 472, decidió que: “Para que una apelación establecida para ante el Tribunal Supremo de la decisión de uno de sus jueces en un caso de hábeas corpus se en-tienda interpuesta a nombre de El Pueblo de Puerto Rico, no basta que apele el Fiscal del Tribunal Supremo. Es necesario 'que al ape-lar exprese que lo hace a nombre de El Pueblo de Puerto Rico”, de-cisión que fué citada y aplicada para desestimar la apelación por no haberse establecido a nombre de El Pueblo de Puerto Rico en el caso de El Pueblo v. González, et al., 38 D. P. R. 1043, en el que el recurso se interpuso en los siguientes términos: “El fiscal les no-tifica a ustedes que no estando conforme con la resolución de la corte. . . apela de dicha resolución. . y
Por Cuanto, examinado el escrito de apelación en este caso a la lu2¡ de la ley y de la jurisprudencia citadas, se concluye que no es suficiente para conferir jurisdicción a esta Corte;
Por tanto, debe desestimarse y se desestima el recurso, devol-viéndose la causa a la Corte de Distrito de su origen para qtie con-tinúe en ella actuando lo mismo que si el recurso no hubiera sido entablado.
(C) Desistimientos.
(a) CASOS EN QUE SE TUVIERON POR DESISTIDOS A DOS APELANTES, A SU PROPIA INSTANCIA, O PORQUE SE ALLANARON A LA DESESTIMACIÓN SOLICITADA POR EL FISCAL, DE LOS RECURSOS INTERPUESTOS.
Nos. 5681, 5686, 5701, 5702, 5703, 5707, 5709, 5712, 5739, 5752, 5755, 5761, 5762, 5781, 5789, 5796, 5797, 5827.